Citation Nr: 0614967	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lower back disability.

2.  Entitlement to service connection for hypertension, 
secondary to arthritis pain.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
October 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision.

The issue of a lower back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence of record fails to relate the 
veteran's hypertension to either his time in service or to 
his arthritic pain.

2.  The medical evidence of record fails to relate the 
veteran's right knee disability to his time in service.

3.  The medical evidence of record fails to relate the 
veteran's right shoulder disability to his time in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

2.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a). 



Hypertension

Service medical records are void of any diagnosis of 
hypertension.  The first post-service record noting a 
diagnosis of hypertension was dated in October 1982, nearly 
20 years after the veteran was discharged from service.  The 
veteran's claims file is also void of a medical opinion of 
record indicating that his diagnosed hypertension was either 
caused by or began during his military service.  As such, 
evidence has not been presented to warrant service connection 
for hypertension on a direct basis.

The veteran has also suggested that his hypertension should 
be service connected secondarily, indicating at his hearing 
before the Board in March 2006 that his doctors had told him 
that his diagnosed hypertension was caused by his arthritic 
pain. 

Nevertheless, the veteran's file is void of a medical opinion 
of record indicating that his hypertension is related to his 
arthritic pain; and a lay person's account of what a 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Similarly, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran is not medically 
qualified to provide an opinion as to the etiology of his 
hypertension.

As no medical opinion of record has been presented either 
linking the veteran's hypertension directly with his time in 
service, or indicating that the hypertension was caused by a 
service-connected disability, the veteran's claim is denied.

Right knee disability

The veteran asserted at his hearing before the Board that he 
injured his right knee in service while learning to ski and 
he believes that this caused the onset of arthritis in his 
right knee.  

Service medical records are void of any record of treatment 
for the veteran's knee and the veteran's lower extremities 
were noted to be normal on his separation physical.  

The earliest treatment record of the veteran's knee following 
service was dated in October 1978, fifteen years after his 
discharge from service, when the veteran presented for 
treatment complaining of severe knee pain.  No swelling, 
tenderness or limitation of motion was noted and the veteran 
was assessed with arthritis.

Nevertheless, the veteran's file is void of a medical opinion 
of record indicating that the veteran's right knee disability 
is related to his time in service.  As such, the veteran's 
claim is denied.

Right shoulder disability

The veteran asserted at his hearing before the Board that he 
injured his right shoulder in service while learning to ski 
and he believes that this caused his shoulder disability.  

Service medical records are void of any record of treatment 
for the veteran's shoulder while in service and the veteran's 
upper extremities were noted to be normal on his separation 
physical.  

Following service, records recounting right shoulder problems 
did not appear for many years.

While the veteran eventually required right rotator cuff 
surgery, his file is void of a medical opinion of record 
indicating that his right shoulder disability is related to 
his time in service.  As such, the veteran's claim is denied.





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in June 2003.  By this, and by the statement of the 
case and the supplemental statement of the case, the veteran 
was informed of all four elements required by the Pelegrini 
II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Pertinent VA and private treatment records have been 
obtained.  While the veteran testified at his hearing before 
the Board that he had received more recent treatment from his 
private doctor, he indicated that the treatment was for liver 
problems and as such the records do not impact any of the 
decisions above.  

In light of the denial of the veteran's service-connection 
claims, no initial disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Service connection for hypertension is denied.

Service connection for a right knee disability is denied.

Service connection for a right shoulder disability is denied.


REMAND

The veteran testified at his hearing before the Board that he 
had been receiving Social Security Administration disability 
compensation since the late 1990s as a result of his back 
condition.  As these records may be relevant to the veteran's 
claim for a rating in excess of 10 percent for his lower back 
disability, a remand is necessary.

Additionally, given the duration of this claim, another VA 
examination is warranted to ascertain the current severity of 
the veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the Social 
Security Administration reflecting any 
awards of disability benefits including 
any underlying records used in reaching 
the determination.  All efforts to obtain 
Social Security records should be fully 
documented.

2.  Ask the veteran to identify where he 
has been treated for his low back 
disability since 2002, and attempt to 
obtain the records of the identified 
treatment.  

3.  Once the requested development has 
been completed, or a negative response 
received, schedule the veteran for an 
examination to determine the severity of 
his lower back disability, to include 
both orthopedic and neurologic 
manifestations.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  

4.  Thereafter, if the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


